Case 1:18-cr-00218-TSC Document 123 Filed 05/01/19 Page 1 of 6

AO 2453 (Rev. 02/\8) Judgment in a Criminal Case
Sheet l

UNITED STATES DISTRICT COURT

District ofColumbia

Robert Drisco|| and A|fred Carry

Defendant’s Attomey

 

UNITED STATES OF AMERICA § JUDGMENT IN A CRIMINAL CASE
' v. ) `
MAR||A BUT|NA ) Case Number: 18-218 (TSC)
also known as )
MAR|A BUT|NA ) USM Number: 35406-016
)
)
)

THE DEFENDANT: E o
M pleaded guilty to coum(s) 1 Of the indictment filed on Ju\y 17, 2018. F l L

 

[] pleaded nolo contendere to count(s) MAY .. 1 2019
which was accepted by the court. '

'c\erk. u.s. oistrict and

[:] was found guilty on count(s)

 

 

after a plea of not guilty. u
The defendant is adjudicated guilty ofthese offenses:
Title & Section Nature of Offense Offense Ended Count
18:371 and 951 Conspiracy to Act as an Agent of a Foreign Government. 7/‘|7/2018 1
The defendant is sentenced as provided in pages 2 through __ 6 ofthis judgment The sentence is imposed pursuant to
the Sentencing Reform Act of 1984
l:] The defendant has been found not guilty on count(s) »_ j j
M Count(s) 2 Of the |ndiCtment [Zl is [l are dismissed on the motion ofthe United States.

 

t l It is ordered that the defendant.must notify the Un_ited States attorney for this district within 30'da s of_any change of name, residence,
or mailing address until_all fines, restitution,_costs, and special assessments imposed by thisjudgment are fu ly paid. If ordered to pay restitution.
the defendant must notify the court and United States attorney of material changes in economic circumstances

i/26/20‘|9

Datewtio£ of Judgment@\¢

§grna_ture of Judge

 

Tanya S. Chutkan U.S. District Judge
Fa_me and Title ofJudge '

a at §;/k /)@/‘t

Date 1

Case 1:18-cr-OO218-TSC Document 123 Filed 05/01/19 Page 2 of 6

AO 2458 (Rev 02/_]8) Judgment in Criminal Case
Sheet 2 __ lmprisonment

Judgment ~~ Page `2¢ of

DEFENDANT: MAR||A BUT|NA also known as MAR|A BUT|NA
CASE NUMBER: 18-218 (TSC)

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

ElGHTEEN (18) MONTHS ON COUNT ONE ('l).

l:] The court makes the following recommendations to the Bureau of Prisons:

lzl The defendant is remanded to the custody ofthe United States Marshal.

m The defendant shall surrender to the United States Marshal for this district:
l:] at ' m a.m. [l p.m. on
[l as notified by the United States Marshal.

m The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

l:l before 2 p.m. on

 

El as notified by the United States Marshal.

E] as notified by the Probation or Pretrial Services Office.

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on j to
at w , with a certified copy ofthis judgment
uNiTED sTATEs MARSHAL ` ' ` j "
By

 

DEPUTY UNITED STATES MARSHAL

Case 1:18-cr-OO218-TSC Document 123 Filed 05/01/19 Page 3 of 6
AO 2458 (Revi 02/18) Judgment in a Cnminal Case
Sheet 2A ~ lmprisonment

JudgmentiPage 3 of 6
DEFENDANTI MARHA BUT\NA alSO Kl‘lOWl'l 33 MAR\A BUT\NA
CASE NUMBER§ 18-218 (TSC)

ADDITIONAL IMPRISONMENT TERMS

The probation office shall release the presentence investigation report to all appropriate agencies in order to execute the

sentence of the Court. Treatment agencies shall return the presentence report to the probation office upon the defendants
completion or termination from treatment

The probation office shall release the presentence investigation report and/or Judgment and Commitment Order to the
Bureau of immigration and Customs Enforcement (|CE) to facilitate any deportation proceedings.

Case 1:18-cr-OO218-TSC Document 123 Filed 05/01/19 Page 4 of 6

AO 2458 (Rev. 02/18) Judgment in a Criminal Case
Sheet 3 ~ Supervised Releasc

JudgmentiPage 4 of §
DEFENDANTZ MAR|IA BUT|NA also known as MARIA BUT|NA '
CASE NUMBER: 18-218 (TSC)

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:

NO TERl\/| OF SUPERV|SED REI_EASE |MPOSED.

MANDATORY CONDITIONS

1. You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance

3. You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the coun.

\:l The above drug testing condition is suspended, based on the court‘s determination that you
pose a low risk of future substance abuse. (check ifapphcable)
4. ij You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
f€Stiitlinn (chec/< lfap;)/lCa/i/e)
m You must cooperate iii the collection of DNA as directed by the probation officer (che¢k tjapplimb/e)
\:i You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as

directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted ofa qualifying offense (check ifapplzcable)

7, ij You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

ase 1:18-cr-OO218-TSC Document 123 Filed 05/01/19 Page 5 of 6

AO 2458 (Rev. 02/18) Jugd;gment in a Criminal Case

Sheet 5 _ Cnminal Monetary Penalties
Judgmerit ~ Page 5 of 6

DEFENDANT: MAR||A BUT|NA also known as MAR|A BUT|NA
CASE NUMBER: 18-218 (TSC)

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule ofpayments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 100.00 $ $ $
[l The determination ofrestitution is deferred until . An Amended Judgment in a Crz'ml`na/ Case (A0245C) will be entered

after such determination

 

 

l:l The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
Ifthe defendant makes a partial payment, each pa ee shall receive an approximately/pro ortioned ayment, unless specified otherwise in
the priority order or percentage payment column elow. However, pursuant to 18 .S. . § 3664 i), all nonfederal victims must be paid
before the United States is paid.
Name of Payee Total Loss** Restitution Ordered Prioritv or Percentage
ToTALs s *__`“O-QOA s_____ O.OO;
Restitution amount ordered pursuant to plea agreement $
The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date ofthejuclgment, pursuant to 18 U.S.C. § 3612(f). All ofthe payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).
D The court determined that the defendant does not have the ability to pay interest and it is ordered that:

[:I the interest requirement is waived forthe [} fine [] restitution

[] the interest requirement for the [] fine l:l restitution is modified as follows:

* Justice for Victims ofTraffickin Act of2015, Pub. L. No. 114-22. v '
** Findings for the total amount o losses are required under Chapters 109A, 110, 110A, and 1 13A ofTitle 18 for offenses committed on or
after September 13, 1994, but before Apri123, 1996.

AOMSB (Rev 02/18) _,Qa`sel,p.¢;@§l;pgl-QleE§-TSC Document 123 Fiied 05/01/19 Page 6 of 6

Sheet 6 _ Schedule of Payments .

Judgment - Page
DEFENDANT: MAR||A BUT|NA also known as i\/iAR|A BUT|NA
CASE NUMBER: 18-218 (TSC)

SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:
A Z] Lump sum payment of$ 100-00 due immediately, balance due

[:l not later than ,or
§ inaccordancewith i'_'l C, i:i D, [] E, or l:] Fbelow; or

6 of 6

B [1 Payment to begin immediately (may be combined with [] C. i:i D, or ij F below); or
C [] Payment in equal (e g, week/y, nionzh/y, quarterly installments of S * over a period of
F_ (e.g, months oryea)'s), tO COmmerlC€ (e.g., 30 or 60 days) after the date Of thiS judgment; Ot‘
D I:] Payment in equal j (e,g., week[y, monthly, quarrerly) installments of $ over a period of
(e.g, months oryears), to commence (e g, 30 or 60 days) after release from imprisonment to a

term of supervision; or

E ['_`i Payment during the term of supervised release will commence within (e,g., 30 or 60 days) after release from
imprisonment The court will set the payment plan based on an assessment ofthe defendant’s ability to pay at that time; or

F m Special instructions regarding the payment of criminal monetary penalties:

The special assessment is immediately payable to the Clerk of the Court for the U.S. District Court, District of
Columbia. Within 30 days of any change of address, you shall notify the Clerk of the Court of the change until such

time as the financial obligation is paid in ful|.

Unless _the court ha_s expressly ordered otherwise, ifthisjudgment imposes imprisonment, pa merit ofcriminai monetary penalties is due during
the period ofimprisonment. All criminal monetary penalties, except those payments ma e through the Federal Bureau of Prisons’ Inmate

Financial Responsibility Program, are made to the clerk ofthe court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed

i:i Joint and Several

Defendant and Co-Defendant Names and Case Numbers (mcluding defendant number), Total Amount, Joint and Several Amount,

and corresponding payee, if appropriate

i:i The defendant shall pay the cost ofprosecution.
[] The defendant shall pay the following court cost(s);

l:i The defendant shall forfeit the defendant’s interest in the following propeity to the United States:

Payments shall`be applied in the following order1 (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs1 including cost of prosecution and court costs.

